12/12/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0337



                                 No. DA 21-0337


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

ISAIAH JAMES PEHRINGER,

             Defendant and Appellant.


                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including January 13, 2023, within which to prepare, file, and serve the State’s

response brief.




CH                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         December 12 2022